Exhibit 10.1

PROMISSORY NOTE PURCHASE AGREEMENT

THIS PROMISSORY NOTE PURCHASE AGREEMENT (this “Agreement”) is entered into as of
July [●], 2019 (the “Execution Date”), by and between General Cannabis Corp., a
Colorado corporation (the “Company”), and SBI Investments LLC, 2014-1, a
statutory series of a Delaware limited liability company (the “Purchaser”).

RECITALS

WHEREAS, the Purchaser desires to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement a 10% promissory
note of the Company, in the form attached hereto as Exhibit A, in the aggregate
principal face value amount of US$855,000.00 having an original issuance
discount of approximately 12% (together with any note(s) issued in replacement
thereof or as a dividend thereon or otherwise with respect thereto in accordance
with the terms thereof, the “Note”), of even date herewith, upon the terms and
subject to the limitations and conditions set forth in such Note; and

WHEREAS, the Purchaser wishes to purchase, upon the terms and conditions stated
in this Agreement, such Note as contemplated by this Agreement and the terms of
the Note.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

ARTICLE I
CERTAIN DEFINITIONS

Section 1.1

RECITALS.  The parties acknowledge and agree that the recitals set forth above
are true and correct and are hereby incorporated in and made a part of this
Agreement.

Section 1.2

DEFINED TERMS.  As used in this Agreement, the following terms shall have the
following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Agreement” shall have the meaning specified in the preamble hereof.

“Closing” shall have the meaning specified in Section 2.3.

“Closing Date” shall have the meaning specified in Section 2.3

“Common Stock” shall mean the Company’s common stock, $0.001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

“Company” shall have the meaning specified in the preamble to this Agreement.

“Confidential Information” means any information disclosed by either party to
this Agreement to the other party to this Agreement, either directly or
indirectly, in writing, orally or by inspection of tangible objects (including,
without limitation, documents, formulae, business information, trade secrets,
technology, strategies. prototypes, samples, plant and equipment), which is
designated as “Confidential,” “Proprietary” or some similar designation.
 Information communicated orally shall be considered Confidential Information if
such information is confirmed in writing as being Confidential Information
within ten (10) Trading Days after the initial disclosure. Confidential
Information may also include information disclosed by third parties.
 Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and reasonable assistance in obtaining an
order protecting the information from public disclosure.

“Current Report” shall have the meaning set forth in Section 5.2.

“Damages” shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys’ fees and disbursements and
costs and expenses of expert witnesses and investigation).




- 1 -




--------------------------------------------------------------------------------

 “Disqualification Event” shall have the meaning specified in Section 4.23.

“Environmental Laws” shall have the meaning set forth in Section 4.12.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Execution Date” shall have the meaning set forth in the preamble to this
Agreement.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

 “Indemnified Party” shall have the meaning specified in Section 7.2.

“Indemnifying Party” shall have the meaning specified in Section 7.2.

“Issuer Covered Person” shall have the meaning specified in Section 4.23.

 “Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or any other restriction.

“Material Adverse Effect” shall mean any effect on the business, operations,
properties, or financial condition of the Company and/or the Subsidiaries that
is material and adverse to the Company and/or the Subsidiaries and/or any
condition, circumstance, or situation that prohibit or otherwise materially
interfere with the ability of the Company and/or the Subsidiaries to enter into
and/or perform its obligations under any Transaction Document.

“New York Courts” shall have the meaning specified in Section 8.2.

“Note” shall have the meaning set forth in the Recitals.

“Person” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Principal Market” shall mean any of the national exchanges (i.e. NYSE, NYSE
AMEX, NASDAQ), or principal quotation systems (i.e. OTCQX, OTCQB, OTC Pink, the
OTC Bulletin Board), or other principal exchange or recognized quotation system
which is at the time the principal trading platform or market for the Common
Stock.

“Purchaser” shall have the meaning specified in the preamble to this Agreement.

“Regulation D” shall mean Regulation D promulgated under the Securities Act.

“Rule 144” shall mean Rule 144 promulgated under the Securities Act or any
similar provision then in force under the Securities Act.

“SEC” shall mean the United States Securities and Exchange Commission.

“SEC Documents” shall have the meaning specified in Section 4.4.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Subsidiary” or “Subsidiaries” means any Person the Company wholly-owns or
controls, or in which the Company, directly or indirectly, owns a majority of
the voting stock or similar voting interest, in each case that would be
disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under the
Securities Act.

“Trading Day” shall mean a day on which the Principal Market shall be open for
business.

“Transaction Documents” shall mean this Agreement, the Note and all schedules
and exhibits hereto and thereto.

“Variable Security Holder” means any holder of any securities of the Company in
an amount in excess of $50,000.00 that (A) have or may have conversion rights of
any kind, contingent, conditional or otherwise, in which the number of shares
that may be issued pursuant to such conversion right varies with the market
price of the Common Stock, or (B) are or may become convertible into Common
Stock (including without limitation convertible debt, warrants or convertible
preferred stock), with a conversion price that varies with the market price of
the Common Stock, even if such security only becomes convertible following an
event of default, the passage of time, or another trigger event or condition.




- 2 -




--------------------------------------------------------------------------------

ARTICLE II
PURCHASE AND SALE OF NOTE

Section 2.1

Purchase of Note.  On the Closing Date, the Company shall issue and sell to the
Purchaser and the Purchaser agrees to purchase from the Company the Note.

Section 2.2

Form of Payment.  On the Closing Date, the Purchaser shall pay a purchase price
of US$750,000.00 for the Note, by wire transfer of immediately available funds,
in accordance with the Company’s written wiring instructions against delivery,
of the Note, pursuant to the terms of the Note.

Section 2.3

Closing Date.  Subject to the satisfaction (or written waiver) of the conditions
thereto set forth in Article VI below, the “Closing Date” shall be 5:00 P.M.,
Eastern Standard Time on or about July __, 2019, or such other mutually agreed
upon time.  The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on the Closing Date at such location as may be agreed to
by the parties.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER

The Purchaser represents and warrants to the Company that:

Section 3.1

NO LEGAL ADVICE FROM THE COMPANY. The Purchaser acknowledges that it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel and investment and tax advisors. Except
with respect to the representations, warranties and covenants contained in this
Agreement, the Purchaser is relying solely on such counsel and advisors and not
on any statements or representations of the Company or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

Section 3.2

AUTHORITY.  The Purchaser has the requisite power and authority to enter into
and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary action and no further consent or authorization
of the Purchaser is required.  This Agreement constitutes the valid and binding
obligation of the Purchaser enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

Section 3.3

ORGANIZATION AND STANDING.  The Purchaser is a statutory series of an entity
duly formed, validly existing and in good standing under the laws of the
jurisdiction of its formation with full right, limited liability company power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Note.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser that, except as set forth
in the disclosure schedules hereto that as of the Execution Date and at the
Closing Date:

Section 4.1

ORGANIZATION OF THE COMPANY.  The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the state of Colorado,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  Each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  Each
of the Company and the Subsidiaries is not in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

Section 4.2

AUTHORITY.  The Company has the requisite corporate power and authority to enter
into and perform its obligations under the Transaction Documents.  The execution
and delivery of this Agreement and the Note by the Company and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required.  Each of this Agreement and the Note has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.




- 3 -




--------------------------------------------------------------------------------




Section 4.3

LISTING AND MAINTENANCE REQUIREMENTS.  The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act, nor has
the Company received any notification that the SEC is contemplating terminating
such registration.  The Company has not, in the twelve (12) months preceding the
Execution Date, received notice from the Principal Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Principal
Market.  The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

Section 4.4

SEC DOCUMENTS; DISCLOSURE.  Except as set forth on Schedule 4.4, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the one (1) year preceding the
Execution Date (or such shorter period as the Company was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and other federal
laws, rules and regulations applicable to such SEC Documents, and none of the
SEC Documents when filed contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Documents comply as to form and substance in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments). The Company maintains a system of
internal accounting controls appropriate for its size. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is not disclosed by the Company in its
financial statements or otherwise that would be reasonably likely to have a
Material Adverse Effect. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Purchaser or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. The
Company understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company.

Section 4.5

NO CONFLICTS. The execution, delivery and performance of this Agreement and the
Note by the Company, and the consummation by the Company of the transactions
contemplated hereby and thereby, do not and will not: (a) result in a violation
of the Company’s or any Subsidiary’s certificate or articles of incorporation,
by-laws or other organizational or charter documents, (b) conflict with, or
constitute a material default (or an event that with notice or lapse of time or
both would become a material default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture, instrument or any “lock-up” or similar provision of
any underwriting or similar agreement to which the Company or any Subsidiary is
a party, or (c) result in a violation of any federal, state or local law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any Subsidiary or by which
any property or asset of the Company or any Subsidiary is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect), nor is the Company otherwise in violation of,
conflict with or in default under any of the foregoing.  The business of the
Company is not being conducted in violation of any law, ordinance or regulation
of any governmental entity, except for possible violations that either singly or
in the aggregate do not and will not have a Material Adverse Effect.  The
Company is not required under federal, state or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or the Note
(other than any SEC, FINRA or state securities filings that may be required to
be made by the Company subsequent to any Closing or any registration statement
that may be filed pursuant hereto); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of Purchaser herein.

Section 4.6

NO MATERIAL ADVERSE CHANGE. No event has occurred that would have a Material
Adverse Effect on the Company or any Subsidiary that has not been disclosed in
subsequent SEC Documents.

Section 4.7

LITIGATION AND OTHER PROCEEDINGS.  Except as set forth on Schedule 4.7, there
are no actions, suits, investigations, inquiries or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties, nor has the Company received
any written or oral notice of any




- 4 -




--------------------------------------------------------------------------------

such action, suit, proceeding, inquiry or investigation, which would have a
Material Adverse Effect or would require disclosure under the Securities Act or
the Exchange Act.  No judgment, order, writ, injunction or decree or award has
been issued by or, to the knowledge of the Company, requested of any court,
arbitrator or governmental agency which would have a Material Adverse Effect.
 Except as set forth on Schedule 4.7, there has not been, and to the knowledge
of the Company, there is not pending or contemplated, any investigation by the
SEC involving the Company, any Subsidiary or any current or former director or
officer of the Company or any Subsidiary.

Section 4.8

REGISTRATION RIGHTS.  Except as set forth on Schedule 4.8, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company or any Subsidiary.

Section 4.9

PURCHASER’S STATUS.  The Company acknowledges and agrees that the Purchaser is
acting solely in the capacity of arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that the Purchaser is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby
and any advice given by the Purchaser or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Purchaser’s purchase of the Note.
 The Company further represents to the Purchaser that the Company’s decision to
enter into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives and advisors.

Section 4.10

NO GENERAL SOLICITATION; NO INTEGRATED OFFERING.  Neither the Company, any
Subsidiary, nor any of their respective affiliates, nor any Person acting on
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of the Note.  

Section 4.11

INTELLECTUAL PROPERTY RIGHTS.  The Company and the Subsidiaries own or possess
adequate rights or licenses to use all material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted.  None of the Company’s, nor any Subsidiary’s material trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, government
authorizations, trade secrets or other intellectual property rights have expired
or terminated, or, by the terms and conditions thereof, could expire or
terminate within two years from the date of this Agreement.  The Company does
not have any knowledge of any infringement by the Company and/or any Subsidiary
of any material trademark, trade name rights, patents, patent rights,
copyrights, inventions, licenses, service names, service marks, service mark
registrations, trade secret or other similar rights of others, or of any such
development of similar or identical trade secrets or technical information by
others, and there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company
and/or any Subsidiary regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.

Section 4.12

ENVIRONMENTAL LAWS.  To the Company’s knowledge, the Company and each Subsidiary
(i) is in compliance with any and all applicable foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) has received all permits, licenses
or other approvals required of it under applicable Environmental Laws to conduct
its respective businesses and (iii) is in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 4.13

TITLE.  The Company and each Subsidiary has good and marketable title in fee
simple to all real property owned by it and good and marketable title in all
personal property owned by it that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens and, except for
Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any Subsidiary and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company or
any Subsidiary is held under valid, subsisting and enforceable leases with which
the Company is in compliance with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company or any Subsidiary.

Section 4.14

INSURANCE.  The Company and each Subsidiary is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Company reasonably believes to be prudent and customary in the
businesses in which the Company and each Subsidiary is engaged.  Neither the
Company, nor any Subsidiary has been refused any insurance coverage sought or
applied for, and the Company has no reason to believe that it or any Subsidiary
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company, taken as a whole.




- 5 -




--------------------------------------------------------------------------------




Section 4.15

REGULATORY PERMITS.  The Company and each Subsidiary possesses all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct its businesses, and
neither the Company, nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit.

Section 4.16

TAX STATUS.  The Company and each Subsidiary has made or filed all federal and
state income and all other material tax returns, reports and declarations
required by any jurisdiction to which it is subject (unless and only to the
extent that the Company has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes) and has paid all
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
 There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

Section 4.17

TRANSACTIONS WITH AFFILIATES.  Except as set forth in the SEC Documents, none of
the officers or directors of the Company or any Subsidiary, and to the knowledge
of the Company, none of the employees of the Company or any Subsidiary is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of the lesser of (i) $120,000 or (ii) one
percent of the average of the Company’s total assets at year end for the last
two completed fiscal years, other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company or any Subsidiary and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

Section 4.18

FOREIGN CORRUPT PRACTICES.  None of the Company, any Subsidiary, or to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company or any Subsidiary, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company of any Subsidiary (or made
by any Person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

Section 4.19

SARBANES-OXLEY.  The Company is in compliance with all provisions of the
Sarbanes-Oxley Act of 2002, as amended, which are applicable to it.

Section 4.20

CERTAIN FEES.  Except with respect to the fees set forth on Schedule 4.20, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  The Purchaser shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section 4.20
that may be due in connection with the transactions contemplated by the
Transaction Documents.

Section 4.21

INVESTMENT COMPANY.  The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

Section 4.22

ACCOUNTANTS.  The Company’s accountants are set forth in the SEC Documents and,
to the knowledge of the Company, such accountants are an independent registered
public accounting firm as required by the Securities Act.

Section 4.23

NO DISQUALIFICATION EVENTS.  None of the Company, any Subsidiary, any of their
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company or any Subsidiary, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act.  The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event.

Section 4.24

MONEY LAUNDERING.  The Company and each Subsidiary is in compliance with, and
has not previously violated, the USA PATRIOT ACT of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.




- 6 -




--------------------------------------------------------------------------------




Section 4.25

ILLEGAL OR UNAUTHORIZED PAYMENTS; POLITICAL CONTRIBUTIONS.  Neither the Company,
nor any Subsidiary has, nor, to the best of the Company’s knowledge (after
reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company, any
Subsidiary or any other business entity or enterprise with which the Company is
or has been affiliated or associated, has, directly or indirectly, made or
authorized any payment, contribution or gift of money, property, or services,
whether or not in contravention of applicable law, (a) as a kickback or bribe to
any Person or (b) to any political organization, or the holder of or any
aspirant to any elective or appointive public office except for personal
political contributions not involving the direct or indirect use of funds of the
Company.

Section 4.26

SHELL COMPANY STATUS.  The Company is not currently and issuer identified in
Rule 144(i)(1)(i) under the Securities Act, is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, has filed all reports
and other materials required to be filed by Section 13 or 15(d) of the Exchange
Act, as applicable during the preceding 12 months, and, as of a date at least
one year prior to the Execution Date, has filed current “Form 10 information”
with the SEC (as defined in Rule 144(i)(3) of the Securities Act) reflecting its
status as an entity that is no longer an issuer described in Rule 144(i)(1)(i)
of the Securities Act.

Section 4.27

ABSENCE OF SCHEDULES.  In the event that, at each Closing, the Company does not
deliver any disclosure schedule contemplated by this Agreement, the Company
hereby acknowledges and agrees that (i) each such undelivered disclosure
schedule shall be deemed to read as follows: “Nothing to Disclose”, and (ii) the
Purchaser has not otherwise waived delivery of such disclosure schedule.  

ARTICLE V
COVENANTS OF THE COMPANY

Section 5.1

EQUITY LINES. The Company covenants and agrees that it will not, without the
prior written consent of the Purchaser, enter into any “equity line” financing
agreement with any other party or have any Variable Security Holders, excluding
the Purchaser, without the Purchaser’s prior written consent, which consent may
be granted or withheld in the Purchaser’s sole and absolute discretion; provided
that such arrangements evidenced by written agreements that exist as of the
Execution Date shall not be subject to the provisions of this Section 5.1.

Section 5.2

FILING OF CURRENT REPORT.  The Company agrees that, if required under applicable
laws and regulations, it shall file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the SEC within the time required
by the Exchange Act, relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”).  The Company shall permit the Purchaser to review and comment
upon the final pre-filing draft version of the Current Report at least two (2)
Trading Days prior to its filing with the SEC, and the Company shall give
reasonable consideration to all such comments.  The Purchaser shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Trading Day from the date the Purchaser
receives it from the Company.

Section 5.3

DUE DILIGENCE; CONFIDENTIALITY; NON-PUBLIC INFORMATION.  The Purchaser shall
have the right, from time to time as the Purchaser may reasonably deem
appropriate, to perform reasonable due diligence on the Company during normal
business hours.  The Company, each Subsidiary and their respective officers and
employees shall provide information and reasonably cooperate with the Purchaser
in connection with any reasonable request by the Purchaser related to the
Purchaser’s due diligence of the Company. The Company agrees not to disclose any
Confidential Information of the Purchaser to any third party, except for
attorneys, accountants, advisors who have a need to know such Confidential
Information and are bound by confidentiality, and shall not use any Confidential
Information for any purpose other than in connection with, or in furtherance of,
the transactions contemplated hereby.  The Company acknowledges that the
Confidential Information of the Purchaser shall remain the property of the
Purchaser and agrees that it shall take all reasonable measures to protect the
secrecy of any Confidential Information disclosed by the Purchaser. The Company
confirms that neither it nor any other Person acting on its behalf shall provide
the Purchaser or its agents or counsel with any information that constitutes or
might constitute material, non-public information, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any Person acting on its behalf (as determined in the reasonable good faith
judgment of the Purchaser), in addition to any other remedy provided herein or
in the Note, the Purchaser shall have the right to make a public disclosure, in
the form of a press release, public advertisement or otherwise, of such
material, non-public information without the prior approval by the Company;
provided the Purchaser shall have first provided notice to the Company that it
believes it has received information that constitutes material, non-public
information, the Company shall have at least twenty-four (24) hours to publicly
disclose such material, non-public information prior to any such disclosure by
the Purchaser, and the Company shall have failed to publicly disclose such
material, non-public information within such time period. The Purchaser shall
not have any liability to the Company, any Subsidiary, or any of their
respective directors, officers, employees, stockholders, affiliates or agents,
for any such disclosure. The Company understands and confirms that the Purchaser
shall be relying on the foregoing covenants in effecting transactions in
securities of the Company.




- 7 -




--------------------------------------------------------------------------------




Section 5.4

TAXES.  The Company shall pay any and all transfer, stamp or similar taxes that
may be payable with respect to the issuance and delivery of the Note.

Section 5.5

RESTRICTION ON FUNDAMENTAL TRANSACTION.  The Company covenants and agrees that
it will not, without the prior written consent of the Purchaser, enter into any
agreement to engage in or otherwise consummate, directly or indirectly, any
Fundamental Transaction (as defined in the Note), without the Purchaser’s prior
written consent, which consent may be granted or withheld in the Purchaser’s
sole and absolute discretion.

ARTICLE VI
CONDITIONS TO CLOSING

Section 6.1

CONDITIONS PRECEDENT TO THE OBLIGATION OF COMPANY TO SELL THE NOTE.  The
obligation of the Company hereunder to sell the Note is subject to the
satisfaction of each of the following conditions:

(a)

ACCURACY OF PURCHASER’S REPRESENTATIONS AND WARRANTIES.  The representations and
warranties of the Purchaser shall be true and correct in all material respects
as of the Execution Date and as of the date of the Closing as though made at
each such time.

(b)

PERFORMANCE BY PURCHASER.  The Purchaser shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Purchaser
at or prior to the Closing.

Section 6.2

CONDITIONS PRECEDENT TO THE OBLIGATION OF PURCHASER TO PURCHASE THE NOTE.  The
obligation of the Purchaser hereunder to purchase the Note is subject to the
satisfaction of each of the following conditions:

(a)

ACCURACY OF THE COMPANY’S REPRESENTATIONS AND WARRANTIES.  The representations
and warranties of the Company in this Agreement shall be true and correct in all
material respects as of the Execution Date and as of the Closing Date.

(b)

PERFORMANCE BY THE COMPANY.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company.

(c)

NO INJUNCTION.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or adopted by any court
or governmental authority of competent jurisdiction that prohibits or directly
and materially adversely affects any of the transactions contemplated by the
Transaction Documents, and no proceeding shall have been commenced that may have
the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by the Transaction Documents.

(d)

ADVERSE CHANGES.  Since the date of filing of the Company’s most recent SEC
Document, no event that had or is reasonably likely to have a Material Adverse
Effect has occurred.

(e)

NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK.  The trading of the
Common Stock shall not have been suspended by the SEC, the Principal Market or
FINRA, or otherwise halted for any reason, and the Common Stock shall have been
approved for listing or quotation on and shall not have been delisted from the
Principal Market.

(f)

SEC DOCUMENTS.  All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC pursuant to the reporting requirements of the Exchange Act (other than
Forms 8-K) shall have been filed with the SEC within the applicable time periods
prescribed for such filings under the Exchange Act.

(g)

NO VIOLATION.  No statute, regulation, order, guidance, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any federal, state, local or foreign court or governmental authority of
competent jurisdiction, including, without limitation, the SEC, which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by the Transaction Documents.

ARTICLE VII
NOTICES; INDEMNIFICATION

Section 7.1

NOTICES.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (c)
delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery or e-mail as a PDF, addressed as set forth below or
to such other address as such party




- 8 -




--------------------------------------------------------------------------------

shall have specified most recently by written notice given in accordance
herewith. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (i) upon hand delivery or delivery by e-mail
at the address designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (ii) on the second
business day following the date of mailing by express courier service or on the
fifth business day after deposited in the mail, in each case, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.

The addresses for such communications shall be:

If to the Company:

General Cannabis Corp.

6565 E. Evans Avenue

Denver, CO 80224

Email: _______________

Phone: _______________

Attention: ____________




with a copy that shall not constitute notice to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention: Murray A. Indick, Esq.

Email: mindick@mofo.com

Phone: 415.268.7096




If to the Purchaser:

SBI Investments LLC, 2014-1
107 Grand Street, 7th Floor

New York, NY 10013

Attention: Jonathan Juchno, Principal

Email: jjuchno@seaotterglobal.com

Phone: 646.401.4216




with a copy to that shall not constitute notice to:

K&L Gates LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, FL 33131

Attention: John D. Owens, III, Esq.

Email: john.owens@klgates.com

Phone:  305.298.8747




Either party hereto may from time to time change its address or e-mail for
notices under this Section 7.1 by giving at least ten (10) days’ prior written
notice of such changed address to the other party hereto.

Section 7.2

INDEMNIFICATION.  Each party hereto (an “Indemnifying Party”) agrees to
indemnify and hold harmless the other party along with its officers, directors,
employees, and authorized agents, and each Person or entity, if any, who
controls such party within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act or the rules and regulations thereunder (an
“Indemnified Party”) from and against any Damages, joint or several, and any
action in respect thereof to which the Indemnified Party becomes subject to,
resulting from, arising out of or relating to any misrepresentation, breach of
warranty or nonfulfillment of or failure to perform any covenant or agreement on
the part of the Indemnifying Party contained in this Agreement.

ARTICLE VIII
MISCELLANEOUS

Section 8.1

GOVERNING LAW.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law (whether of the State of New York or any other
jurisdiction).




- 9 -




--------------------------------------------------------------------------------




Section 8.2

EXCLUSIVE JURISDICTION.  Each party agrees that all legal proceedings concerning
the interpretation, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall only
be commenced in the state and federal courts sitting in New York, New York (the
“New York Courts”).  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such New York Courts, or such New York Courts are improper or
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law.

Section 8.3

JURY TRIAL WAIVER.  THE COMPANY AND THE PURCHASER HEREBY IRREVOCABLY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THE TRANSACTION DOCUMENTS.

Section 8.4

ASSIGNMENT.  This Agreement shall be binding upon and inure to the benefit of
the Company and the Purchaser and their respective successors.  Neither this
Agreement nor any rights of the Company hereunder may be assigned to any other
Person.

Section 8.5

NO THIRD PARTY BENEFICIARIES.  This Agreement is intended for the benefit of the
Company and the Purchaser and their respective successors, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

Section 8.6

ENTIRE AGREEMENT.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the Company and the
Purchaser with respect to the matters covered herein and therein and supersede
all prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.

Section 8.7

FEES AND EXPENSES.  Except as expressly set forth in the Transaction Documents
or any other writing to the contrary, each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.  The Company shall pay
all stamp taxes and other taxes and duties levied in connection with the
delivery of the Note to the Purchaser.  In addition, the Purchaser shall receive
a $5,000.00 credit for the Purchaser’s legal fees which shall be evidenced in
the face value of the Note.

Section 8.8

COUNTERPARTS.  This Agreement may be executed in multiple counterparts, each of
which may be executed by less than all of the parties and shall be deemed to be
an original instrument which shall be enforceable against the parties actually
executing such counterparts and all of which together shall constitute one and
the same instrument.  This Agreement may be delivered to the other parties
hereto by e-mail of a copy of this Agreement bearing the signature of the
parties so delivering this Agreement.

Section 8.9

SEVERABILITY.  In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that such severability shall be ineffective if it materially
changes the economic benefit of this Agreement to any party.

Section 8.10

FURTHER ASSURANCES.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

Section 8.11

NO STRICT CONSTRUCTION.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

Section 8.12

EQUITABLE RELIEF.  The Company recognizes that in the event that it fails to
perform, observe, or discharge any or all of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to the Purchaser.
The Company therefore agrees that the Purchaser shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.




- 10 -




--------------------------------------------------------------------------------




Section 8.13

TITLE AND SUBTITLES.  The titles and subtitles used in this Agreement are used
for the convenience of reference and are not to be considered in construing or
interpreting this Agreement.

Section 8.14

AMENDMENTS; WAIVERS.  No provision of this Agreement may be amended other than
by a written instrument signed by both parties hereto, and no provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

Section 8.15

PUBLICITY.  The Company and the Purchaser shall consult with each other in
issuing any press releases or otherwise making public statements with respect to
the transactions contemplated hereby and no party shall issue any such press
release or otherwise make any such public statement, other than as required by
law, without the prior written consent of the other parties, which consent shall
not be unreasonably withheld or delayed, except that no prior consent shall be
required if such disclosure is required by law, in which such case the
disclosing party shall provide the other party with prior notice of such public
statement.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of the Purchaser without the prior written consent of the
Purchaser, except to the extent required by law.  The Purchaser acknowledges
that this Agreement and all or part of the Transaction Documents may be deemed
to be “material contracts,” as that term is defined by Item 601(b)(10) of
Regulation S-K, and that the Company may therefore be required to file such
documents as exhibits to reports or registration statements filed under the
Securities Act or the Exchange Act.  The Purchaser further agrees that the
status of such documents and materials as material contracts shall be determined
solely by the Company, in consultation with its counsel.







** Signature Page Follows **








- 11 -




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the Execution Date.




 

GENERAL CANNABIS CORP.

 

 

 

 

By:

 

 

Name:

Michael R. Feinsod

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

SBI INVESTMENTS LLC, 2014-1

 

 

 

 

By:

 

 

Name:

Jonathan Juchno

 

Title:

Principal













** Signature Page to Promissory Note Purchase Agreement **











--------------------------------------------------------------------------------




EXHIBIT A




PROMISSORY NOTE














--------------------------------------------------------------------------------




Schedules




Schedule 4.1

Schedule 4.2

Schedule 4.3

Schedule 4.4

Schedule 4.5

Schedule 4.6

Schedule 4.7

Schedule 4.8

Schedule 4.9

Schedule 4.10

Schedule 4.11

Schedule 4.12

Schedule 4.13

Schedule 4.14

Schedule 4.15

Schedule 4.16

Schedule 4.17

Schedule 4.18

Schedule 4.19

Schedule 4.20

Schedule 4.21

Schedule 4.22

Schedule 4.23

Schedule 4.24

Schedule 4.25

Schedule 4.26

Schedule 4.27









